EXHIBIT 10.75

--------------------------------------------------------------------------------

 

MASTER LEASE NO. 1 PARTIAL LEASE TERMINATION AGREEMENT (CA-4693)

 

BY AND AMONG

 

KINDRED HEALTHCARE, INC.

(f/k/a Vencor, Inc.),

 

KINDRED HEALTHCARE OPERATING, INC.

(f/k/a Vencor Operating, Inc.),

 

AND

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

MASTER LEASE NO. 1 PARTIAL LEASE TERMINATION AGREEMENT (CA-4693)

 

THIS MASTER LEASE NO. 1 PARTIAL LEASE TERMINATION AGREEMENT (CA-4693)
(hereinafter this “Agreement”) is dated as of the 22nd day of December, 2004,
and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (together with its successors and assigns, “Lessor”), having an
office at 10350 Ormsby Park Place, Suite 300, Louisville, Kentucky 40223, and
KINDRED HEALTHCARE, INC., a Delaware corporation (f/k/a Vencor, Inc.)
(“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation
(f/k/a Vencor Operating, Inc.) (“Operator”; Operator, jointly and severally with
Kindred and permitted successors and assignees of Operator and Kindred,
“Tenant”), both having an office at 680 South 4th Avenue, Louisville, Kentucky
40202.

 

RECITALS

 

A. Lessor and Tenant entered into a certain Amended and Restated Master Lease
Agreement No. 1 dated as of April 20, 2001 (as the same may have been or may
hereafter be amended, amended and restated, supplemented, modified, severed,
renewed, extended or replaced, the “Lease”), demising to Tenant certain
properties.

 

B. Lessor and Tenant entered into an Agreement for Sale of Real Estate and
Master Lease Amendment (CA-4693) dated as of the date hereof (the
“Sale/Amendment Agreement”).

 

C. Pursuant to the Sale/Amendment Agreement, Lessor and Tenant desire to
terminate the Lease as it applies to certain of the Leased Properties demised
pursuant to the Lease, on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:

 

1. Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meaning ascribed thereto in the Lease.

 

2. Partial Lease Termination. Effective as of the date hereof, the Lease shall
terminate with respect to the Leased Property described on Exhibit A attached to
and made a part of this Agreement in accordance with the terms of Section 40.16
of the Lease, and Tenant shall remain obligated to perform all of its
indemnification obligations and other liabilities and obligations under the
Lease that survive such termination in accordance with the terms of such Section
40.16, Section 24.1 of the Lease and any other applicable provisions of the
Lease.

 

3. Termination Fee. Simultaneously with Lessor’s and Tenant’s entry into this
Agreement, Tenant shall pay to Lessor, by wire transfer of immediately available
funds to such wire transfer account(s) as Lessor may specify in writing, the sum
of Four Hundred Thousand and No/100 Dollars ($400,000.00) in consideration of
Lessor’s agreement to terminate the Lease as it applies to the Leased Property
referenced in Paragraph 2 above.

 



--------------------------------------------------------------------------------

4. No Other Amendments. Except as provided in this Agreement, the Lease remains
in full force and effect without modification.

 

5. Successors and Assigns. This Agreement and the covenants and agreements
herein contained shall be binding upon and inure to the benefit of Lessor and
Tenant and their respective heirs, devisees, successors and assigns.

 

6. Integrated Agreement; Modifications; Waivers. This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior representations, understandings and
agreements, whether written or oral. Each of the parties hereto acknowledges
that it has not relied upon, in entering into this Agreement, any
representation, warranty, promise or condition not specifically set forth in
this Agreement. No supplement, modification or waiver of any provision of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

7. Headings and Captions. The headings and captions of the paragraphs of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

 

8. Gender and Number. As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

 

9. Severability. In the event that any paragraph, section, sentence, clause or
phrase contained in this Agreement becomes or is held by any court of competent
jurisdiction to be illegal, null or void or against public policy, the remaining
paragraphs, sections, sentences, clauses or phrases contained in this Agreement
shall not be affected thereby.

 

10. Counterparts. This Agreement and any amendment to this Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto were upon the same instrument.

 

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/s/ Joseph L. Landenwich

Name:

 

Joseph L. Landenwich

Its:

  Senior Vice President of Corporate Legal Affairs and Corporate Secretary
TENANT:

KINDRED HEALTHCARE OPERATING,

INC., a Delaware corporation formerly known

as Vencor Operating, Inc.

By:  

/s/ Joseph L. Landenwich

Name:

 

Joseph L. Landenwich

Its:

  Senior Vice President of Corporate Legal Affairs and Corporate Secretary
LESSOR: VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:  
Ventas, Inc., a Delaware corporation, its general partner    

By:

 

/s/ T. Richard Riney

        T. Richard Riney, Executive Vice President, General Counsel and
Secretary

 



--------------------------------------------------------------------------------

 

Acknowledgments

 

STATE OF KENTUCKY

  )          )     

COUNTY OF JEFFERSON

  )     

 

This 21st day of December, 2004, personally came before me Deborah L. Stemmle, a
Notary Public in and for said County and State, Joseph L. Landenwich, who being
by me duly sworn, says that he is the Senior Vice President of Corporate Legal
Affairs and Corporate Secretary of KINDRED HEALTHCARE, INC., a Delaware
corporation, and that the seal affixed to the foregoing instrument in writing is
the corporate seal of said corporation, and that said writing was signed and
sealed by him on behalf of such corporation by its authority duly given. And the
said Joseph L. Landenwich acknowledged the said writing to be the act and deed
of said corporation.

 

WITNESS my hand and notarial stamp/seal this 21st day of December, 2004.

 

/s/ Deborah L. Stemmle

Notary Public

 

My Commission Expires:

 

May 22, 2005

[Notarial Stamp/Seal]

 

STATE OF KENTUCKY

   )      )

COUNTY OF JEFFERSON

   )

 

This 21st day of December , 2004, personally came before me Deborah L. Stemmle,
a Notary Public in and for said County and State, Joseph L. Landenwich, who
being by me duly sworn, says that he is the Senior Vice President of Corporate
Legal Affairs and Corporate Secretary of KINDRED HEALTHCARE OPERATING, INC., a
Delaware corporation, and that the seal affixed to the foregoing instrument in
writing is the corporate seal of said corporation, and that said writing was
signed and sealed by him on behalf of such corporation by its authority duly
given. And the said Joseph L. Landenwich acknowledged the said writing to be the
act and deed of said corporation.

 

WITNESS my hand and notarial stamp/seal this 21st day of December, 2004.

 

/s/ Deborah L. Stemmle

Notary Public

 

My Commission Expires:

 

May 22, 2005

[Notarial Stamp/Seal]

 



--------------------------------------------------------------------------------

STATE OF KENTUCKY

   )      )

COUNTY OF JEFFERSON

   )

 

This 20th day of December, 2004, personally came before me Barbara F. Thompson,
a Notary Public in and for said County and State, T. Richard Riney, who being by
me duly sworn, says that he is the Executive Vice President, General Counsel and
Secretary of VENTAS, INC., a Delaware corporation, in its capacity as the
general partner of VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership, and that the seal affixed to the foregoing instrument in writing is
the corporate seal of said corporation, and that said writing was signed and
sealed by him on behalf of such corporation by its authority duly given, in its
aforesaid general partner capacity on behalf of the aforesaid limited
partnership. And the said Executive Vice President, General Counsel and
Secretary acknowledged the said writing to be the act and deed of said
corporation, acting in such general partner capacity.

 

WITNESS my hand and notarial stamp/seal this 20th day of December, 2004.

 

/s/ Barbara F. Thompson

Notary Public

 

My Commission Expires:

 

Dec. 9, 2006

[Notarial Stamp/Seal]

 



--------------------------------------------------------------------------------

 

CONSENT

 

The undersigned hereby consents to the terms of the foregoing instrument.

 

JPMORGAN CHASE BANK (formerly THE CHASE MANHATTAN BANK, successor by merger to
MORGAN GUARANTY TRUST COMPANY OF NEW YORK), as administrative agent and
Collateral Agent under that certain $300,000,000 Amended and Restated Credit
Agreement, dated as of June 28, 2004

 

By:  

/s/ Dawn L. Lee Lum

Name:

 

Dawn L. Lee Lum

Title:

 

Vice President

 

STATE OF NEW YORK

   )      )

COUNTY OF NEW YORK

   )

 

This 20th day of December, 2004, personally came before me Edeline C. Adderley,
a Notary Public in and for said County and State, Dawn L. Lee Lum, who being by
me duly sworn, says that he is the Vice President of JPMORGAN CHASE BANK, a
NATIONAL ASSOCIATION corporation, and that the seal affixed to the foregoing
instrument in writing is the corporate seal of said corporation, and that said
writing was signed and sealed by him on behalf of such corporation by its
authority duly given. And the said Vice President acknowledged the said writing
to be the act and deed of said corporation.

 

WITNESS my hand and notarial stamp/seal this 20th day of December, 2004.

 

/s/ Edeline C. Adderley

Notary Public

 

My Commission Expires:

 

September 3, 2006

[Notarial Stamp/Seal]

 



--------------------------------------------------------------------------------

 

Exhibit A

 

Terminated Leased Properties

 

Master Lease No. 1

 

1.

  

Menlo Park Surgical Hospital

   - CA #4693

 